HARRIS, Judge.
Richardson, after pleading to various charges pursuant to a negotiated agreement with the State and after being sentenced in accordance with such plea, did not appeal but subsequently filed a 3.850 motion for relief because of ineffective assistance of counsel. He first argues that the court erred in not providing him counsel to represent him in this matter. There is nothing about this case that indicates the court abused its discretion in not appointing counsel in this post-trial matter. See Graham v. State, 372 So.2d 1363 (Fla.1979).
The court conducted an evidentiary hearing in this cause, the result of which supports the trial court’s denial of relief.
AFFIRMED.
W. SHARP and GOSHORN, JJ., concur.